COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                              NO. 02-17-00272-CV


KINGDOM ENERGY RESOURCES,                            APPELLANTS
LLC; KEP-RMA, LLC; DDB
ENERGY RESOURCES, LLC;
MONTANA BAKKEN, LLC; GREEN
EQUITY PARTNERS, LLC; AND
LITTLE CREEK COAL CO., INC.

                                          V.

BUSINESS CREDIT                                       APPELLEES
ADMINISTRATION CORP., SENIOR
HEALTH INSURANCE COMPANY
OF PENNSYLVANIA, BANKERS
CONSECO LIFE INSURANCE
COMPANY, AND WASHINGTON
NATIONAL INSURANCE
COMPANY
                                      ------------

         FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 342-292401-17

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

    1
        See Tex. R. App. P. 47.4.
      We have considered the parties’ “Joint Motion to Dismiss Appeal” and see

no reason not to grant it. We therefore grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay the costs of this appeal, for which let execution issue.

See Tex. R. App. P. 42.1(d).



                                                  PER CURIAM

PANEL: KERR, J.; SUDDERTH, C.J.; and PITTMAN, J.

DELIVERED: February 15, 2018




                                    2